               Case 19-13113-mdc                    Doc 28        Filed 08/16/19 Entered 08/16/19 11:44:20                                   Desc Main
                                                                  Document     Page 1 of 4
     Information to identify the case:


     Debtor 1          James Fitzgerald Bowyer
                       __________________________________________________________________                                                          xxx-xx-4428
                                                                                                  Last 4 digits of Social Security number or ITIN ___ ___ ___ ___
                         First Name               Middle Name           Last Name
                                                                                                  EIN       ___ ___ – ___ ___ ___ ___ ___ ___ ___

     Debtor 2            ________________________________________________________________         Last 4 digits of Social Security number or ITIN ___ ___ ___ ___
     (Spouse, if filing) First Name               Middle Name           Last Name
                                                                                                  EIN       ___ ___ – ___ ___ ___ ___ ___ ___ ___

     United States Bankruptcy Court for the:   Eastern
                                               ______________________              Pennsylvania
                                                                      District of _________
                                                                                    (State)       [Date case filed for chapter 7                    5/13/19
                                                                                                                                                    ______________
                                                                                                                                                    MM / DD / YYYY OR
                  19-13113-mdc
     Case number: _______________________________________                                         [Date case filed in chapter _____                 ______________
                                                                                                                                                    MM / DD / YYYY
                                                                                                  Date case converted to chapter 7                  ______________]
                                                                                                                                                    MM / DD / YYYY




Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case  No Proof of Claim Deadline                                                                                               12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to
collect debts from the debtors or the debtors’ property. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney’s fees. Under certain circumstances,
the stay may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who want to have a
particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk’s office within the deadlines specified in this
notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk’s office at the address listed
below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk’s office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification Numbers, which
may appear on a version of this notice. However, the full numbers must not appear on any document filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of a Social
Security or Individual Taxpayer Identification Number in any document, including attachments, that you file with the court.


                                                About Debtor 1:                                         About Debtor 2:

1.     Debtor’s full name                        James Fitzgerald Bowyer

2.     All other names used in
       the last 8 years


3.     Address                                  108 E. Mill Road                                        If Debtor 2 lives at a different address:
                                                Flourtown, PA 19031


                                               Thomas D. Kenny, Esquire                                  Contact phone              (215) 423-5500
                                                                                                                                   ______________________________
4.     Debtor’s attorney                       Kenny, Burns & McGill
                                               1500 John F. Kennedy Blvd., Suite 520                     Email                      filings@kennyburnsmcgill.com
                                                                                                                                   ______________________________
       Name and address
                                               Philadelphia, PA 19102
                                               Lynne E. Feldman, Esquire                                                            (610) 530-9285
5.     Bankruptcy trustee                      Feldman Law Offices PC                                    Contact phone             ______________________________

       Name and address
                                               221 N. Cedar Crest Blvd.                                  Email                      trustee.feldman@rcn.com
                                                                                                                                   ______________________________
                                               Allentown, PA 18104

                                                                                                                         For more information, see page 2             ►

Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case  No Proof of Claim Deadline                               page 1
           Case 19-13113-mdc                    Doc 28  Filed 08/16/19 Entered 08/16/19 11:44:20 Desc Main
                                                        Document        Page 2 of 4
Debtor          James Fitzgerald Bowyer
                _______________________________________________________                                19-13113-mdc
                                                                                 Case number (if known)_____________________________________
                Name



                                                                                                                             Philadelphia Office -- 8:30 a.m. to 5:00 p.m.
6.    Bankruptcy clerk’s office               900 Market Street                                         Hours open           Reading Office -- 8:00 a.m. to 4:30 p.m.
                                                                                                                            _______________________________
      Documents in this case may be           Suite 400
      filed at this address.                  Philadelphia, PA 19107                                    Contact phone        (215) 408-2800
                                                                                                                            _______________________________
      You may inspect all records filed
      in this case at this office or
      online at www.pacer.gov.

7.    Meeting of creditors                  9/11/2019 at
                                            _______________           1:15 p.m.
                                                                      ___________                        Location:
      Debtors must attend the
                                            Date                      Time
      meeting to be questioned under                                                                     900 Market Street, Suite 304A
      oath. In a joint case, both
      spouses must attend.                  The meeting may be continued or adjourned to a later         Philadelphia, PA 19107
                                            date. If so, the date will be on the court docket.
      Creditors may attend, but are
      not required to do so.

8.    Presumption of abuse                  [The presumption of abuse does not arise.]
      If the presumption of abuse          XXXXXXXXXXXXXXXXX
                                            [The presumption of abuse arises.]
      arises, you may have the right
      to file a motion to dismiss the      XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                                            [Insufficient information has been filed to permit the clerk to determine whether the presumption of abuse arises.
      case under 11 U.S.C. § 707(b).       XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                                            If more complete information is filed and shows that the presumption has arisen, the clerk will notify creditors.]
      Debtors may rebut the
      presumption by showing
      special circumstances.



9.    Deadlines                             File by the deadline to object to discharge or to            Filing deadline:      10/13/19
                                                                                                                               __________________
                                            challenge whether certain debts are dischargeable:
      The bankruptcy clerk’s office
      must receive these documents          You must file a complaint:
      and any required filing fee by the     n if you assert that the debtor is not entitled to
      following deadlines.                      receive a discharge of any debts under any of the
                                                subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                or

                                             n if you want to have a debt excepted from
                                                 discharge under 11 U.S.C. § 523(a)(2), (4), or (6).

                                            You must file a motion if you assert that
                                             n the discharge should be denied under § 727(a)(8)
                                                or (9).


                                            Deadline to object to exemptions:                            Filing deadline:      30 days after the conclusion of
                                                                                                                               the meeting of creditors
                                            The law permits debtors to keep certain property as
                                            exempt. If you believe that the law does not authorize an
                                            exemption claimed, you may file an objection.


10.   Proof of claim                        No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now.
      Please do not file a proof of         If it later appears that assets are available to pay creditors, the clerk will send you another notice telling
      claim unless you receive a            you that you may file a proof of claim and stating the deadline.
      notice to do so.

                                            If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court
11.   Creditors with a foreign              to extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
      address                               have any questions about your rights in this case.

12.   Exempt property                       The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                            distributed to creditors. Debtors must file a list of property claimed as exempt. You may inspect that list at
                                            the bankruptcy clerk’s office or online at www.pacer.gov. If you believe that the law does not authorize an
                                            exemption that the debtors claim, you may file an objection. The bankruptcy clerk’s office must receive the
                                            objection by the deadline to object to exemptions in line 9.




Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case  No Proof of Claim Deadline                             page 2
Case 19-13113-mdc         Doc 28    Filed 08/16/19 Entered 08/16/19 11:44:20       Desc Main
                                    Document     Page 3 of 4


                      THE UNITED STATES BANKRUPTCY COURT

                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 In re:                                       :        Case No: 19-13113
                                              :
          James Fitzgerald Bowyer             :
                                              :        Chapter 7
                 Debtor                       :
                                              :

                               CERTIFICATE OF SERVICE

       I hereby certify that service upon all interested parties, indicated below was made by
sending true and correct copies of the Notice of Chapter 7 Bankruptcy Case—No Proof of Claim
Deadline by this Court’s electronic filing system and First-Class Mail on August 16, 2019 as
follows:

  Capital One Bank                                Richard Kim, Esquire
  P.O. Box 30281                                  c/o Ryan N. Boland, Esquire
  Salt Lake City, UT 84130-0281                   Offit Kurman, P.A.
                                                  Ten Penn Center
                                                  1801 Market Street, Suite 2300
                                                  Philadelphia, PA 19103-1627

  Wells Fargo Home Mortgage                       United States Trustee
  PO Box 10355                                    Office of the U.S. Trustee
  Des Moines, IA 50306-0355                       833 Chestnut Street, Suite 502
                                                  Philadelphia, PA 19106-2908

  Capital One Bank USA NA                         Ryan N. Boland, Esquire
  P.O. Box 30281                                  Offit Kurman, P.A.
  Salt Lake City, UT 84130-0281                   Ten Penn Center
                                                  1801 Market Street, Suite 2300
                                                  Philadelphia, PA 19103-1627

  Mr. James Fitzgerald Bowyer                     United States Bankruptcy Court
  108 E. Mill Road                                900 Market Street, Suite 400
  Flourtown, PA 19031                             Philadelphia, PA 19107-4233

  Capital One Bank USA NA                         The Kim Law Firm, LLC
  P.O. Box 30285                                  c/o Ryan N. Boland, Esquire
  Salt Lake City, UT 84130-0285                   Offit Kurman, P.A.
                                                  Ten Penn Center
                                                  1801 Market Street, Suite 2300
                                                  Philadelphia, PA 19103
Case 19-13113-mdc     Doc 28   Filed 08/16/19 Entered 08/16/19 11:44:20    Desc Main
                               Document     Page 4 of 4


  Lynne E. Feldman, Trustee
  Feldman Law Offices PC
  221 N. Cedar Crest Blvd.
  Allentown, PA 18104

                                             Kenny, Burns & McGill.

                                        By: /s/Thomas D. Kenny
                                            Thomas D. Kenny
                                            Attorneys for Debtor
                                            Attorney Identification No.: 77611
                                            1500 John F. Kennedy Boulevard, Suite 520
                                            Philadelphia, PA 19102
                                            (215) 423-5500
                                            filings@kennyburnsmcgill.com




                                         2
